Upon the trial of this case in the court below, the (defendant) appellant, was convicted under the second count of the indictment which charged him with the offense of unlawfully possessing a still to be used for the purpose of manufacturing or distilling prohibited liquors or beverages, etc. The court sentenced appellant to an indeterminate term of imprisonment in the penitentiary for not less than fourteen months and not more than fifteen months. Judgment of conviction was duly pronounced and entered from which this appeal was taken. The appeal here is rested upon the record proper only; there being no bill of exceptions. As the record is regular in all things and without error, the judgment of the lower court will stand affirmed.
Affirmed. *Page 649